SOMERNILLE, J.
Tbe defendant is charged with the offense of perjury, alleged to have been committed in his rendi*31tion of testimony as a witness before a justice’s court on preliminary investigation.
The main ground of defense urged in the cause is, that these proceedings before the magistrate were void for want of jurisdiction.
1. It may be that, when a justice of the peace sits for the trial of a cause on its merits, whether the proceeding be civil or criminal, his court is one of limited or inferior jurisdiction, and that nothing will be intended to be within his jurisdiction, except what specially appears to be so from the papers and proceedings in the cause. But this rule has no application to proceedings before a justice when he sits as an examining court, on mere preliminary investigation of a criminal charge. It is true that, under the constitution and laws of this State, no warrant of arrest can issue for the seizure of any person, without the oath or affirmation of some one alleging probable cause; and without such an accusation, no preliminary proceedings for the purpose of commitment are contemplated by the statute. Code, 1876, §§ 4651 et seq. We have no reference, of course, to the magestrate’s power to commit for criminal acts done in his presence.' Every justice of the peace in this State is made by law a conservator of the peace, and this function is an ancient jurisdiction conferred by the common law upon all justices. It always involves the power of suppressing riots and affrays, taking securities for the peace, and of apprehending and committing criminals. — 1 Black. Com. 424; 1 Bish. Cr Proc. (3d Ed.), § 225. It is more regular, of course, and therefore advisable, that, even in these matters, where the justice undertakes to act, his authority should appear upon the face of the proceedings; but it is not necessary, in order to raise a presumption of jurisdiction on collateral attack. “Justices of the peace,” says Mr. Bishop, “ being the ordinary committing force of the country, the presumption should be in favor of their jurisdiction, the same as in favor of the superior courts doing the general judicial business.” — 1 Bish. Cr. Proc. (3d Ed.), §§ 23, 228, et seq.
2. The alleged defect in the justice’s proceedings is, that the warrant of arrest was based on no sufficient accusation ; the argument being that, although the statute authorizes such a warrant upon the verdict of a coroner’s jury of inquest, duly sworn, and there was what purports to be such an inquisition in the present proceedings, yet they show that the justice acted as coroner, and he had no power to do so, under the statute, unless the regular coroner was “absent from the county, or unable to act,” which is not shown affirmatively to have been the case. Code, 1876, § 4003. The investigation having taken place without objection, or without motion to quash the proceedings, we must, on the principle above mentioned, assume that fact *32existed which was necessary to sustain the jurisdiction of the magistrate’s court.
3. The papers in these proceedings before the magistrate were clearly admissible in evidence, for the purpose of showing the identity of the proceedings with those described in the indictment — a fact which could be proved in no other way, under the circumstances.- McMurry v. The State, 6 Ala. 324.
4. The contention that the proceedings were absolutely void, because one of the three magistrates who sat upon the trial was incompetent, can not, in our judgemnt, be sustained. Two of these officers, Fancher and Dison, were unquestionably competent to sit in the cause, either one of them alone constituting a legal examining tribunal for the purpose of such a trial. It was no objection to them, that they were holding their court out of their beats or precincts, because justices of the peace, in this State, have a criminal jurisdiction in such matters co-extensive with their counties. — -Code, 1876, §§ 4628, 4632, 4663. The warrant had been issued by Fancher, and made returnable before himself. The statute conferred on him the authority to “ associate with himself one or more magistrates of equal grade,” by whom, in connection with himself, the investigation was to be judicially conducted. — Code, 1876, § 4693. This power he had exercised by calling in Dison, and one Yary. Conceding that the latter was incompetent to sit, because he was a notary public, appointed by the Governor, and therefore empowered to exercise ex officio the jurisdiction of a justice only within the ward for which he liad been appointed, in the city of Birmingham, we do not think this fact would vitiate the proceedings of the examining court, so as to render them void for want of jurisdiction. We need not say that this state of facts would not present an error or irregularity for which a judgment would be reversible in a proceeding from which an appeal would lie. The proceedings could be pronounced absolutely void, only on the ground that the association of an inicompetent person — one not- authorized to act as a justice in the particular precinct — would take away or abrogate the jurisdiction of the others, who alone, either one or both, could have lawfully sat in the cause, and administered the oath taken by the defendant. There is no presumption that the one incompetent justice dominated the judgment of the other two. His sitting must be regarded as advisory only, not detracting from the existing jurisdiction of the others ; and, however vulnerable the proceeding might be on direct attack, in cases where this is allowable, it is not void when collaterally assailed, as in the present case. The law should gi-eatly favor the validity of judicial proceedings, and sound policy is repugnant to presumptions which magnify irregularities, and necessitate the declaration of *33the nullity of such proceedings, except under circumstances most clearly justifiable.
5. The judgment-entry shows with sufficient certainty that the defendant was properly interrogated before the sentence of the law was pronounced on him by the presiding judge. lie was asked “if he had any thing to say why the judgment of the oou/rt should not now be pronounced upon him,” and to this he said nothing. This was sufficient, as it was by the judgment of the court that the sentence of the law was pronounced. Speigner's Case, 58 Ala. 421.
We find no error in the record, and the judgment of the Circuit Court is affirmed.